DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,109,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-8 and 11-20 of the current application and the invention of claims 1-22 of the patent lies in the fact that the invention of claims 1-22 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-22 of the patent is in effect a "species" of the "generic" invention of claims 1-8 and 11-20 of the application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-8 and 11-20 are anticipated by claims 1-22, claims 1-8 and 11-20 are not patentably distinct from claims 1-22.
s 1-8 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/376,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-8 and 11-20 of the current application and the invention of claims 1-18 of the copending application lies in the fact that the invention of claims 1-18 of the copending application includes more elements and is thus more specific. Thus the invention of claims 1-18 of the copending application is in effect a "species" of the "generic" invention of claims 1-8 and 11-20 of the application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-8 and 11-20 are anticipated by claims 1-18, claims 1-8 and 11-20 are not patentably distinct from claims 1-18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 recites the limitation "the inner circumference" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perriello (U.S. Patent 9,192,368).
	Perriello discloses a device (for example see Figures 7-10) comprising a button (700), a locking pin (800), and a tensioning member (1020). The button includes a center opening (706) and a first opening (708) and a second opening (712) disposed outwardly in a proximal direction. The locking pin includes a proximal end (the portion extending proximal from and including elements 812 and 814) and a distal end (the portion extending distal from elements 812 and 814), wherein the locking pin is configured to mate with the center opening of the button (see Figures 9 and 10). The tensioning member includes two tensioning member ends passing through the first opening and the second opening of the button, wherein the tensioning member forms one or more loops (1026; see Figure 10) by at least passing through a transverse opening (808) in a distal member (the cylindrical portion extending distal elements 812 and 814) of the locking pin. The device further comprises a baseplate (1000) having a plurality of holes, wherein the tensioning member extends through two of the plurality of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perriello (U.S. Patent 9,192,368) in view of Dreyfuss (U.S. Publication 2014/0052179).
	Perriello discloses the invention as claimed except for the tensioning member being a coreless suture. Perriello discloses the device as discussed above comprising a tensioning member that is disclosed as a suture in order to anchor surgical elements within a patient. Dreyfuss teaches a device comprising a tensioning member, wherein the tensioning member is a coreless suture (see page 8 paragraph 22) in order to anchor surgical elements within a patient. Because both Perriello and Dreyfuss disclose a surgical device comprising a suture, it would have been obvious to one having ordinary skill in the at time the invention was filed to substitute one tensioning member for the other to achieve the predictable results of anchoring a surgical element within a patient. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perriello (U.S. Patent 9,192,368) in view of Anderson (U.S. Publication 2005/0143618).
	Perriello discloses the invention as claimed except for the tensioning member having a length of about 150 mm to about 1000 mm. Anderson teaches a device comprising a tensioning member (T) wherein the length of the tensioning member is about 15 cm (Anderson discloses sutures are threaded into the length of the sling that is about 35 cm long, but the sutures are not present for the middle 5 cm so each length of the suture extends from one end to about 15 cm into the sling). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Perriello wherein the tensioning member, i.e. the suture, has a .
	Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775